Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Atty. Ali Mazour (Reg. No. 59,318) on 05/05/21.

The application has been amended as follows: 
1.	(Currently Amended) An optical detector device, comprising:
one or more memories; and
one or more processors, communicatively coupled to the one or more memories, to:
receive a spectroscopic measurement from a multispectral sensor, wherein the spectroscopic measurement is performed at a fixed angle across a range of wavelengths;
determine, based on the spectroscopic measurement, a particulate size of a particulate;
determine, based on the spectroscopic measurement, an identification of the particulate;
determine, based on the particulate size and the identification of the particulate, that the particulate is a smoke-based particulate;
determine that an alert condition is satisfied based on being a first type of smoke-based particulate that satisfies the alert condition, the first type of smoke-based particulate being different from a second type of smoke-based particulate that does not satisfy the alert condition; and
trigger an alert based on determining that the alert condition is satisfied.

10.	(Withdrawn – Currently Amended) A fixed angle multispectral sensor device, comprising:
an optical transmitter to transmit a beam with a range of wavelengths;
a multispectral filter or lens to direct a reflection of the beam into a plurality of channels;
an optical receiver including a sensor element array to receive the reflection of the beam via the plurality of channels and to perform a spectroscopic measurement;
one or more processors to:
determine, based on the spectroscopic measurement, a particulate size of a particulate;
determine, based on the particulate size, that the particulate is a smoke-based particulate;
determine that an alert condition is satisfied based on being a first type of smoke-based particulate that satisfies the alert condition, the first type of smoke-based particulate being different from a second type of smoke-based particulate that does not satisfy the alert condition; and
trigger a response action based on determining that the alert condition is satisfied.

21.	(Currently Amended) A method, comprising:
receiving, by an optical detector device, a spectroscopic measurement from a multispectral sensor, wherein the spectroscopic measurement is performed at a fixed angle across a range of wavelengths;

determining, by the optical detector device and based on the spectroscopic measurement, an identification of the particulate;
determining, by the optical detector device and based on the particulate size and the identification of the particulate, that the particulate is a smoke-based particulate;
determining, by the optical detector device and that an alert condition is satisfied based on  being a first type of smoke-based particulate that satisfies the alert condition, the first type of smoke-based particulate being different from a second type of smoke-based particulate that does not satisfy the alert; and
performing, by the optical detector device, an alert action to indicate the alert condition.

22.	(Currently Amended) The method of claim 21, wherein performing the alert action comprises: providing an alert regarding a fire.



Claims 10-16 have been rejoined in the present application by the following reasons
below:
Claims 1-8 and 21-25 are allowable. Claims 10-16, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), claims 10-16 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.

, the restriction requirement as set forth in the Office action mailed on 08/12/2020, is hereby withdrawn. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C.121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131 -32 (CCPA 1971). See also MPEP § 804.01.

The following is an examiner's statement of reasons for allowance:
Claims 1-8, 10-16, and 21-25 are allowable for the reasons presented in the Office action filed on 11/13/20 in page 11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H NGUYEN whose telephone number is (571)272-2425.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2800 ext. 86.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





May 21, 2021


						/SANG H NGUYEN/                                                                            Primary Examiner, Art Unit 2886